PER CURIAM.
In the underlying declaratory action, the insurer, Western Heritage Insurance Company, appeals from an adverse final summary judgment determining that it had a duty to defend and indemnify its insured, BH Investment Corporation at 1200 Homestead. We reverse finding that coverage was precluded by the assault and battery exclusion contained in the general liability policy. Perrine Food Retailers, Inc. v. Odyssey Re (London) Ltd., 721 So.2d 402 (Fla. 3d DCA 1998); Britamco Underwriter’s Inc. v. Zuma Corp., 576 So.2d 965 (Fla. 5th DCA 1991).
Reversed.